DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreiner et al. (US 2009/0193268 A1).
In regards to claim 1, Kreiner discloses, in figure 1, a vehicular power supply system (Fig. 1) comprising: a power packet generation unit (Fig. 2, 68, 70, 90; par 0025-0026) configured to generate a power packet (Fig. 3, 82) based on power supplied from one or more power supply sources (12) (Par 0020, 0026, 0033); a power packet router (Fig. 2, 60) configured to receive the power packet (Par 0025) via a transmission path (50) and supply power of the power packet to a plurality of loads (45A-D) connected on a downstream side (Par 0025, 0027); a power request transmission unit (Fig. 4, 105) configured to transmit a power distribution request according to power required by the power packet router (Par 0025, 0040, 0056); a power supply control unit (Fig. 2, 62, 64, 66) configured to supply the power packet from the power packet generation unit (68, 70, 90) to the power packet router (60) in response to the power distribution request (Par 0025-0026, 0033, 0040); and an allocation unit (40) configured to allocate priorities to the plurality of loads (45A-D; par 0065), wherein the power supply 
In regards to claim 2, Kreiner disclose the vehicular power supply system according to claim 1, wherein the power supply control unit (62, 64, 66) compares a power supply amount that can be supplied by the power supply source (12) with a power demand amount represented by the power distribution request (Par 0025, 0040, 0056), and stops supplying power supplied to the load having a low priority in a case where the power demand amount is larger than the power supply amount (Par 0043, 0065).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kreiner et al. (US 2009/0193268 A1) in view of Maeno et al. (US 2015/0349582 A1) .
In regards to claim 3, Kreiner disclose the vehicular power supply system according to claim 1, but does not clearly disclose wherein the allocation unit corrects the priorities according to at least one of a traveling state of a vehicle on which the vehicular power supply system is mounted, a state of an occupant, and an environment outside the vehicle.
However, Maeno discloses, in figure 2, wherein the allocation unit (32) corrects the priorities according to at least one of a traveling state of a vehicle (par 0067) on which the vehicular power supply system is mounted (Fig. 1, as discussed in Kreiner), a state of an occupant (par 0082), and an environment outside the vehicle (par 0067).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreiner to incorporate the teachings of Maeno by including wherein the allocation unit corrects the priorities according to at least one of a traveling state of a vehicle on which the vehicular power supply system is mounted, a state of an occupant, and an environment outside the vehicle in order to reduce the charging costs that arise through the use of the external power supply (commercial power supply) (Maeno, Par 0090).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896